Citation Nr: 1102058	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to 
December 19, 2006, and in excess of 50 percent from February 1, 
2008, for avascular necrosis of the left hip (left hip 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to June 
1989.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. 
which, in pertinent part, granted service connection for 
avascular necrosis of the left hip and assigned a 10 percent 
disability rating effective from December 13, 2005.  Jurisdiction 
over the Veteran's claim was then transferred to the RO in 
Roanoke, Virginia.

In a subsequent February 2007 rating decision, the RO granted a 
100 percent total disability rating for avascular necrosis of the 
left hip, status post hip replacement, effective from December 
19, 2006 to January 31, 2008, and a 30 percent disability rating 
effective February 1, 2008.  In A December 2008 rating decision, 
the RO granted an increased 50 percent evaluation for the 
Veteran's left hip disability effective February 1, 2008.

The Veteran testified at a September 2009 Board hearing before 
the undersigned Veterans Law Judge; the hearing transcript has 
been associated with the claims folder.

The Board remanded the case to the RO for further development in 
November 2009.  The Board notes that at that time, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) was 
added to the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).   The Veteran's claim for a TDIU was 
granted by the RO in an August 2010 rating decision; thus, that 
issue is no longer before the Board.  All other development has 
been completed and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  Prior to December 19, 2006, the Veteran had extensive 
avascular necrosis of the left hip characterized by pain, 
analogous to a moderate hip disability; the Veteran was not shown 
to have a marked left hip disability. 

2.  From February 1, 2008, the Veteran is shown to have had a 
status post left total hip replacement with symptoms of pain, 
decreased range of motion in the left hip, muscle weakness and 
atrophy, and a leg length discrepancy of the lower extremities 
with the left lower extremity longer than the right leg.


CONCLUSIONS OF LAW

1.  Prior to December 19, 2006, the criteria for a 20 percent 
evaluation for avascular necrosis of the left hip have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 
(2010).

2.  From February 1, 2008, the criteria for a 70 percent for 
avascular necrosis of the left hip, status post left hip 
replacement, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5054 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a February 2006 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  

July 2008 and March 2009 letters provided the Veteran with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In that regard, the February 2006 letter 
addressed the Veteran's original application for service 
connection.  In August 2006, the RO awarded service connection 
for avascular necrosis of the left hip.  Therefore, the February 
2006 letter served its purpose in providing VCAA notice and its 
application is no longer required because the original claim has 
been "substantiated."  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran's VA and private treatment records, VA examinations, 
a Board hearing transcript, and lay statements have been 
associated with the claims file.  A December 2009 Social Security 
Administration (SSA) application summary for disability benefits 
was also associated with the claims file along with letters which 
were submitted with that claim for benefits.  The Board notes 
that the Veteran was afforded VA examinations in June 2006, 
January 2009, and December 2009, and April 2010.  38 C.F.R. 
§ 3.159(c)(4) (2010).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examinations obtained in this case, when 
considered together, are adequate as they are predicated on a 
review of the claims folder and medical records contained 
therein; contain a description of the history of the disability 
at issue; document and consider the Veteran's complaints and 
symptoms; fully address the relevant rating criteria; and contain 
a discussion of the effects of the Veteran's service-connected 
disability on his occupational and daily activities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  A staged rating is for 
consideration in this case.  Because the RO assigned a 10 percent 
disability rating for the Veteran's left hip disability effective 
prior to December 19, 2006, and a 50 percent disability rating 
from February 1, 2008, the Board will evaluate the level of 
disability both prior to December 19, 2006 and from February 1, 
2008.

Prior to December 19, 2006, the Veteran was assigned a 10 percent 
rating for his left hip disability under Diagnostic Code 5299-
5255.  From February 1, 2008, the Veteran was assigned a 50 
percent rating for his left hip disability under Diagnostic Code 
5255-5054.  See 38 C.F.R. §§ 4.71a; see also 38 C.F.R. § 4.27 
(2010) (hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen).

The RO rated the Veteran's left hip disability by analogy.  When 
an unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disability as to which not 
only the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2010). When an unlisted disease, injury, or residual condition 
is encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of that 
part of the rating schedule which most closely identifies the 
part, or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.

Hip flexion is measured from 0 degrees to 125 degrees; abduction 
is measured from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.

For limitation of extension of the thigh, where extension is 
limited to 5 degrees, a 10 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2010).

For limitation of flexion of the thigh, where flexion is limited 
to 45 degrees, a 10 percent evaluation is assigned; where flexion 
is limited to 30 degrees, a 20 percent evaluation is assigned; 
where flexion is limited to 20 degrees, a 30 percent evaluation 
is assigned; and where flexion is limited to 10 degrees, a 40 
percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2010).

Under Diagnostic Code 5253, pertaining to impairment of the 
thigh, a 10 percent evaluation is warranted for limitation of 
abduction of the thigh such that the legs cannot be crossed or 
there is limitation of rotation such that it is not possible to 
toe out more than 15 degrees; a 20 percent rating requires 
limitation of abduction with motion lost beyond 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2010).

Diagnostic Code 5255 contemplates impairment of the femur.  
Malunion of the femur warrants a 10 percent evaluation with 
slight knee or hip disability, a 20 percent evaluation with 
moderate knee or hip disability, and 30 percent evaluation with 
marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2010).

The terms "moderate" and "marked" are not defined in the VA 
Schedule. Rather than applying a mechanical formula, it is 
incumbent upon the Board to arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 4.6 
(2010).  Terminology such as "moderate" and "marked" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, are not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Under Diagnostic Code 5054 for evaluation of prosthetic hip 
replacement, a total evaluation is assigned for 1 year following 
implantation of the prosthesis.  Following implantation of 
prosthesis, a 50 percent evaluation is assigned for moderately 
severe residuals of weakness, pain or limitation of motion.  A 70 
percent evaluation is assigned for markedly severe residuals of 
weakness, pain or limitation of motion and a 90 percent 
evaluation is assigned for painful motion or weakness such as to 
require the use of crutches.  38 C.F.R. § 4.71a, DC 5054.  Note 
(1) for prosthetic implants provides that the 100 percent rating 
for one year following implantation of prosthesis will commence 
after initial grant of the one month total rating assigned under 
§ 4.30 following hospital discharge.

The Board notes that Diagnostic Code 5275 for shortening of the 
bones of the lower extremity is also applicable in this case.  
Under Diagnostic Code 5275, a 10 percent evaluation is warranted 
for shortening of the bones from 1 1/4 to 2 inches.  A Note to 
Diagnostic Code 5275 notes that this rating is not to be combined 
with other ratings for fracture or faulty union of the same 
extremity.

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2010).  
Pain on movement, swelling, deformity, or atrophy of disuse are 
relevant factors in regard to joint disability.  38 C.F.R. § 4.45 
(2010).  Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable rating 
for the joint.  38 C.F.R. § 4.59 (2010).

Prior to December 19, 2006

VA treatment records dated in 2006 show that the Veteran 
complained of left hip pain.  A January 2006 MRI of the hips 
confirmed the presence of extensive avascular necrosis of the 
left hip.  There was no evidence of a fracture and the pelvic 
soft tissues were unremarkable. 

A June 2006 VA examination shows that the Veteran was recently 
diagnosed with avascular necrosis of the hips.  The diagnosis was 
made in December 2005.  An MRI performed in January 2006 showed 
an extensive left and right vascular necrosis.  The Veteran was 
employed as a nurse but could only work two days a week due to 
pain.  He required a shower seat because he could not stand in 
the shower.  Notes and reports from his physician indicated that 
a hip replacement would be necessary.  A physical examination 
included range of motion findings for the right hip; however, the 
Veteran refused to do any motion with his left leg due to pain.  
The Veteran had 100 degrees flexion, 0 degrees extension, 20 
degrees abduction, and 20 degrees adduction in the right hip; 
motion was noted to be painful in all directions.  The left hip 
was noted to be worse than the right.  

During the Veteran's November 2009 Board hearing, he indicated 
that in December 2005, his primary symptom was pain in the left 
hip. He indicated that sometimes pain was incapacitating with 
bone-on-bone scraping.  He contends that that his disability was 
marked to severe and was manifested by problems with walking and 
pain.  

The Veteran had a left hip arthroplasty on December 19, 2006.

Prior to December 19, 2006; the Veteran's left hip disability was 
rated under Diagnostic Code 5255 for impairment of the femur, 
malunion, with a slight knee or hip disability.  See 38 C.F.R. § 
4.20 (2010).  The Board notes, in this case, that the Veteran is 
not shown by evidence of record to have malunion of the femur, 
and his current disability was rated as analogous to a 10 percent 
rating for impairment of the femur under Diagnostic Code 5255.  A 
January 2006 MRI of the hips confirmed the presence of extensive 
avascular necrosis of the left hip.  Because the Veteran declined 
range of motion testing during his June 2006 VA examination; it 
is difficult to ascertain the actual severity of the Veteran's 
left hip disability.  The Veteran's left hip was shown to be 
worse than his right hip, which the Board notes was characterized 
by painful motion in all directions.  Resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that, with 
consideration of painful motion in the left hip, the Veteran's 
left hip disability was analogous to a moderate disability of the 
left hip.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7 (2010).  The Board finds that prior to December 19, 
2006, an increased 20 percent evaluation is warranted under 
Diagnostic Code 5255.   

Due to the lack of objective findings available prior to December 
19, 2006, the Board finds that the evidence is not sufficient to 
establish the presence of a marked hip disability.  Therefore, 
the Board finds that an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2010).  The Board is cognizant of the fact 
that Diagnostic Code 5255 contemplates disability of the knee or 
hip.  However, the Veteran is not shown by evidence of record to 
have a knee disability secondary to his service-connected left 
hip disability.  The Board notes that functional loss due to pain 
has already been considered in assigning the Veteran's increased 
20 percent evaluation under Diagnostic Code 5255.

The Board has considered whether a separate compensable 
evaluation is warranted under other Diagnostic Codes pertaining 
to the hip.

Diagnostic Codes 5251, 5252, and 5253 contemplate limitation of 
extension, limitation of flexion, and limitation of rotation, 
adduction and abduction of the thigh.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5251, 5252, and 5253 (2010).  As noted above, the 
Veteran refused to perform range of motion testing at the time of 
his June 2006 VA examination due to pain.  The Veteran had 
painful motion in the right hip in all directions and the left 
hip was noted to be worse than the right.  Therefore, the Board 
may presume that the Veteran had painful motion in the left hip.  
The exact degree to which the Veteran is limited cannot be 
determined absent objective evidence in this regard.  The Board 
has considered the Veteran's symptom of painful motion in the 
left hip in assigning a 20 percent evaluation under Diagnostic 
Code 5255.  In light of the absence of objective limitation of 
motion findings in the left hip, and the Board's prior 
consideration of painful motion in assigning the Veteran's 
present rating; the Board findings that a separate rating under 
Diagnostic Codes 5251, 5252, or 5253 is not warranted.  

The Veteran is not shown to have ankylosis or flail joint of the 
hip to warrant an evaluation under Diagnostic Codes 5250 or 5254.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 5254 (2010).  

The Board has also considered whether a separate evaluation is 
assignable under Diagnostic Code 5275 which pertains to 
shortening of the bones of the lower extremity.  Prior to 
December 19, 2006, there is no objective evidence of shortening 
of the bones of the left lower extremity.  Further, a Note to 
Diagnostic Code 5275 specifically directs that this rating is not 
to be combined with other ratings for fracture or faulty union of 
the same extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2010).  Thus, an evaluation under Diagnostic Code 5275 cannot be 
combined with the Veteran's current evaluation under Diagnostic 
Code 5255.



From February 1, 2008

A March 2008 VA treatment report shows that the Veteran had a 
left hip arthroplasty in December 2006.  He had pain in the left 
hip and decreased endurance due to pain.  He was doing ongoing 
exercise and was working with a trainer.  This last MRI of the 
hips as noted to reveal a suboptimal evaluation of the left hip 
prosthesis.  VA bone imaging studies completed in June 2008 
suggested a mild inflammatory reaction in the left hip.  The 
findings did not suggest loosening of the prosthesis.  An August 
2008 MRI shows that the Veteran had a status post left hip 
replacement.   

A September 2008 VA orthopedic consultation shows that the 
Veteran reported having left hip pain since his surgery.  Pain 
was worse with walking and after standing for long periods.  He 
had one episode of feeling unstable in the hip.  He had 
difficulty doing sit-ups.  Pain increased when moving from a 
lying to a sitting position.  The Veteran had been in physical 
therapy and went to the gym for strengthening of the hip.  Pain 
was constant.  The Veteran had pain and fatigue after standing 
and working for long periods of time.  He used a cane on and off.  
He took Percocet for relief of pain.  A physical examination of 
the left hip revealed tenderness over the greater trochanter and 
groin area.  The Veteran had 40 or 45 degrees hip flexion with 
pain, 20 degrees external rotation, and 5 degrees internal 
rotation with pain.  The Veteran's left lower extremity was noted 
to be approximately 1.5 centimeters longer than the right.  The 
Veteran had gluteal atrophy.  Muscle strength on hip flexion and 
abduction was noted to be 4/5, limited by pain and weakness.  X-
rays revealed hypodensity of the greater trochanter.  The 
prosthesis appeared in good position.  The VA physician indicated 
that the Veteran had weakness, muscle atrophy, and leg length 
deformity.  Despite his active attempts to correct these issues 
through aggressive physical therapy, personal training, and shoe 
lifts, he continued to have pain in the hip.  This pain was 
unusual and although he was actively trying to reverse these 
issues, the VA physician stated that it may be permanent.  It was 
also noted that the Veteran would likely need surgery in the 
right hip in the future.  Given the nature of his hip disease, 
the VA physician stated that the Veteran should be strongly 
considered as a candidate for permanent disability. 

A September 2008 letter from the Veteran's VA physician shows 
that he Veteran continued to have pain in the left hip which made 
it very difficult for him to work.

A January 2009 VA examination shows that the Veteran had been 
diagnosed with bilateral hip avascular necrosis.  In 2006, he had 
a total left hip replacement.  He had some persistent pain in the 
left hip with limitation of motion.  The left leg had been 
measured to be 1.5 centimeters longer than the right.  He used a 
right shoe lift.  He was treated with Percocet, Flexeril, and 
Meloxicam.  Pain was not incapacitating.  The Veteran could 
function and perform activities of daily living.  It did not 
prevent him from being employed.  The Veteran used a cane.  No 
other support device was used.  He reported difficulty walking up 
and down stairs.  His work was limited to two days a week. On 
physical examination, there was no tenderness to palpation.  No 
swelling or deformities were noted.  The Veteran had 40 degrees 
flexion, 30 degrees extension, 10 degrees adduction, 20 degrees 
external rotation, and 20 degrees internal rotation.  He had pain 
with all ranges of motion.  The left femur had resistance to 
rotation and was painful.  No weakness, fatigability, decreased 
endurance, or incoordination, was noted on examination.  The 
Veteran did have pain with repetitive motion.  The VA examiner 
indicated that it would be speculative to comment further on 
range of motion, fatigability, incoordination, pain or flare-ups 
beyond what had already been described.  

A January 2009 x-ray shows that a left hip prosthesis was in 
place.  Both acetabular and femoral components appeared to be 
stable.  There was no periprosthetic facture.  

The Veteran's VA physician submitted a September 2009 statement 
in support of the Veteran's claim.  She stated that the Veteran 
had ongoing complaints of pain in both hips.  Pain had been 
debilitating to him much of the time, but the Veteran continued 
to try to work as a hospital nurse.  She indicated that the 
Veteran's hip pain made it difficult for him to work as a nurse 
since it required him to stand for long periods of time. 

A December 2009 VA examination shows that the Veteran continued 
to complain about left hip pain.  He could not walk a block 
without a cane and had difficulty getting up and down the steps 
in his house.  The Veteran's medications included valium and 
prioxicam.  The Veteran had increased pain with mobility.  He was 
fired from his job in July because he could not keep up with the 
pace of his work.  He was attempting to get work through an 
agency but had been getting complaints from the agency.  VA 
medical records were reviewed and pertinent treatment reports 
were included in the VA examination report.  The Veteran 
complained of instability, stiffness, weakness, and 
incoordination in the left hip.  He had not been employed for the 
past seven weeks.  He had lost four months of work due to his 
disabilities.  In addition to limited mobility, the Veteran 
indicated that his medications could cause dizziness and affected 
his ability to be alert.  A physical examination was completed.  
The Veteran had difficulty with balance.  His right pelvis was 
noted to be higher than his left when sitting.  There was a 16 
centimeter long posterior left hip scar which was well-healed and 
not particularly tender and sensitive.  The left leg appeared to 
be 2.5 centimeters longer than his right lower extremity.  The 
Veteran had 45 degrees forward flexion in the left hip, 20 
degrees adduction, 20 degrees abduction, 10 degrees internal 
rotation, and 10 degrees external rotation.  Range of motion 
testing on adduction, abduction, and external rotation was noted 
to seem mostly pelvic.  The Veteran had 10 degrees external 
rotation which seemed mostly pelvic.  The Veteran was noted to 
have pain with range of motion testing.  The Veteran walked with 
a cane in the right hand with a limp and trendelburg type of 
gait.  The VA examiner indicated that there was no further loss 
of range of motion, endurance, fatigue, weakened movement or 
incoordination on repetition.  He stated that it would be 
speculation for him to opine as to any further loss of motion due 
to flare-ups, lack of endurance, fatigue, incoordination, and 
weakened movements.    

An April 2010 VA examination shows that the Veteran reported that 
he was not able to work.  His pain had gotten progressively 
worse.  The claims file was reviewed.  The Veteran reported 
giving way and instability due to the left hip.  He reported 
stiffness, pain, weakness, incoordination, and fatigue. The 
Veteran reported that due to his joint disabilities, he could not 
walk very far, he could not do his laundry, and he could not 
stand and sometimes could not cook.  He reported that his joint 
disabilities also affected his ability to drive.  Range of motion 
testing was completed; however, the VA examiner noted that the 
Veteran was not able to do this in the typical manner due to 
pain.  The Veteran did not allow very much range of motion.  He 
seemed to be in a great amount of pain when checking his hips for 
range of motion.   The Veteran had 10 degrees flexion on active 
motion in the left hip, 0 degrees adduction, 0 degrees abduction, 
0 degrees internal rotation, and 0 degrees external rotation.  
The VA examiner noted, however, that when the Veteran left the 
examination room, he walked with a cane in the right hand, and 
walked down the hall with a marked abnormal gait and limp, and 
was noted to forward flex the left hip about 40 degrees and 
extend about 5 degrees.  The VA examiner indicated that it would 
be speculative to comment any further on range of motion, 
fatigability, incoordination, pain, or flare-ups beyond what was 
described above.  The Veteran did not have additional limitation 
after three repetitions of range and motion.  The left hip 
appeared stable.  The Veteran was assessed with status post left 
total hip replacement with symptoms of pain; and leg length 
discrepancy of the lower extremities with left lower extremity 
appearing about one inch longer than the right. 

A July 2010 VA general medical examination shows that the Veteran 
had a total left hip replacement and could ambulate with a cane.  
However, he required a potent analgesic medication to control 
pain and testosterone to lessen fatigue.  The Veteran continued 
to have pain in the hips and decreased endurance because of the 
pain. 

A July 2010 orthopedic consultation shows that although the 
Veteran reported reasonable function, he continued to have pain.  
He reported that this was especially difficult for him as he 
worked as an ICU nurse at a local hospital.  He stated that he 
lost two jobs because he could not keep up secondary to pain.  
Thus he was only able to work at 50% of his capacity.  He stated 
that his discomfort had limited his ability to work at his full 
capacity because he was on his feet during an entire shift.  The 
VA physician noted that this was an ill-understood pain 
phenomenon in light of the normal imaging studies and lab work.  
Lifestyle and activity modification were discussed where the 
Veteran needed to be off of his feet for a period of time during 
the day.  The Veteran was referred for vocational rehabilitation 
to offer options for employment that could accommodate his new 
limitations.  

In various lay statements, the Veteran reported having continuing 
pain in the left hip, atrophy, weakness, and lengthening of the 
left leg as compared of the right.  He reported that pain limited 
his ability to walk and to climb steps.  

A November 2009 Board hearing shows that the Veteran complained 
primarily of pain in the left hip.  He took Percocet and 
Meloxicam for pain.  He used a walker and a cane to help him 
ambulate.  The Veteran reported that he was recently fired from 
his job because he was frequently calling out sick due to pain. 
He reported that he could not climb the steps of his house and 
could not stand for prolonged periods of time due to pain. The 
Veteran indicated that he could only work one or two days a week 
due to pain.  He indicated that Percocet impaired his ability to 
focus and concentrate on his job.  He reported that his left leg 
was longer than the right leg and that he had to wear special 
shoes to correct the deformity of his leg discrepancy.  The 
Veteran reported reduction in range of motion, atrophy, fatigue, 
and weakness. 

The Veteran submitted January 2010 letters from co-workers in 
support of his claim.   M.L. CNP indicated that he Veteran 
continued to work full time as a cardiac step-down registered 
nurse.  However, he was experiencing difficulty meeting his job 
responsibilities given his physical limitations and pain issues.  
Another co-worker, D.G. RN, indicated that the Veteran's physical 
challenges significantly impacted his ability to perform his work 
and activities of daily living.  The Veteran was often left 
behind at work at the end of his shift to ensure that his work 
assignments were complete.  He limped and required the use of a 
cane.  D.G. indicated that she had to assist the Veteran on a 
number of occasions to ensure that his responsibilities were not 
compromised.  He called out frequently due to his pain.  He had 
been previously terminated from two nursing positions, which D.G. 
believed was due to his limited mobility and verbalization of 
pain. 

From February 1, 2008, the Veteran was assigned a 50 percent 
rating under Diagnostic Code 5054 following his prosthetic hip 
replacement based on moderately severe residuals of weakness, 
pain or limitation of motion in the left hip.  The Board notes 
that the terms "markedly severe" and "moderately severe" in the 
criteria for the 50 percent and 70 percent ratings under DC 5054 
are not defined in the rating schedule.  Therefore, rather than 
applying a mechanical formula, VA must evaluate all the evidence 
to the end that decisions are equitable and just. 38 C.F.R. § 
4.6.  Following careful review of the record, the Board finds 
that a 70 percent evaluation is warranted for avascular necrosis 
of the left hip, status post left total hip replacement.  The 
evidence demonstrates that from February 1, 2008, the Veteran has 
experienced chronic pain in the left hip, a significant decrease 
in range of motion in the left hip, weakness, loss of endurance, 
muscle atrophy, and a leg length discrepancy of the lower 
extremities with the left lower extremity appearing 1.5 to 2.5 
centimeters longer than the right leg.  

Range of motion testing was completed at the time of a September 
2008 orthopedic consultation, a January 2009 VA examination, a 
December 2009 VA examination, and an April 2010 VA examination.  
The Board notes that during the Veteran's Board hearing, he 
contended that findings from a January 2009 VA examination were 
inadequate because the VA examiner did not use a goniometer with 
range of motion testing.  Thus, the Board will not consider 
findings from the January 2009 VA examination in assessing the 
Veteran's range of motion in the left hip.  Similarly, the Board 
finds, based on the examination report, that range of motion 
testing completed during the Veteran's April 2010 VA examination 
does not present an accurate picture of the Veteran's actual 
range of motion in the left hip.  Findings from the April 2010 VA 
examination were significantly lower than findings from the 
Veteran's pervious VA examination completed just five months 
earlier.  The April 2010 VA examiner noted that the Veteran did 
not allow very much range of motion during examination, and he 
noted that the Veteran was observed to have a significantly 
greater level of flexion and extension in the hip with walking 
down the hall after the completion of his examination, with 
approximately 40 degrees flexion and 5 degrees extension (as 
compared to 10 degrees flexion and 0 degrees extension shown 
during his examination).  In light of the foregoing, the Board 
finds that results of range of motion testing during the April 
2010 VA examination are not the most probative in this case in 
regard to range of motion.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives an 
adequate statement of reasons and bases).  The Board finds, 
therefore, that the September 2008 orthopedic consultation and 
the December 2009 VA examination provide more probative evidence 
with respect to range of motion testing.  

A September 2008 orthopedic consultation shows that the Veteran 
had 40 to 45 degrees flexion, 20 degrees external rotation, and 5 
degrees internal rotation of the thigh.  A December 2009 VA 
examination reflects 45 degrees flexion, 20 degrees adduction, 20 
degrees abduction, 10 degrees internal rotation, and 10 degrees 
external rotation.  All examinations reflect pain with range of 
motion testing.  A September 2008 VA orthopedic consultation 
reflects weakness, muscle atrophy, and leg length deformity.  
Despite his active attempts to correct these issues through 
aggressive physical therapy, personal training, and shoe lifts, 
the Veteran continued to have pain in the left hip.  The 
Veteran's VA physician indicated in a September 2009 statement 
that the Veteran's pain had been debilitating to him much of the 
time.  The Veteran submitted several personal and lay statements 
attesting to inability to maintain his employment as a nurse due 
to his left hip pain.  As such, the Board concludes that a 70 
percent evaluation for markedly severe residuals of weakness, 
pain or limitation of motion in the left hip is appropriate.  

The Board finds that a rating in excess 70 percent is not 
warranted under Diagnostic Code 5054 as there is no evidence of 
record documenting that the service-connected disability is 
productive of painful motion or weakness such as to require the 
use of crutches.  The evidence of record demonstrates that the 
Veteran used a cane but there is no indication that he required 
the use of crutches.  A 100 percent evaluation is not warranted 
under this Diagnostic Code as it is more than one year following 
the Veteran's total left hip replacement.

The Board has considered whether a separate compensable 
evaluation is warranted under other Diagnostic Codes pertaining 
to the hip.  The Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be avoided 
when evaluating a veteran's service-connected disability.  38 
C.F.R. § 4.14 (2010).  However, it is possible for a veteran to 
have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Because the 
Veteran's assigned rating under Diagnostic Code 5054 takes into 
consideration symptoms of weakness, pain and limitation of 
motion, the Veteran may not be assigned separate ratings based on 
limitation of motion under Diagnostic Codes 5250-5253, or under 
Diagnostic Code 5255 where his previous rating was assigned as 
analogous to moderate a hip disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5250-5253, and 5255.  

The Board finds, further, that a higher rating would not be 
warranted by alternately rating the Veteran based on limitation 
of motion under Diagnostic Codes 5251, 5252, and 5253.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5251, 5252, and 5253 (2010).  In 
that regard, even if the Veteran could be assigned a maximum 10 
percent rating under Diagnostic Code 5251 for limitation of 
extension, a maximum 40 percent evaluation under 5252 for 
limitation of flexion, and a maximum 20 percent evaluation under 
Diagnostic Code 5253 based on limitation of abduction; his 
combined rating would not exceed his currently assigned 70 
percent rating under Diagnostic Code 5054.  See C.F.R. § 4.25 
(2010).  The Board notes, parenthetically, that an evaluation in 
excess of 10 percent evaluation would not be warranted under 
Diagnostic Code 5252 where the Veteran was shown to have 45 
degrees of forward flexion in the left thigh during his December 
2009 VA examination; and an evaluation in excess of 20 percent 
would not be warranted even with consideration of the Veteran's 
additional functional loss due to pain, weakness, lack of 
endurance, and fatigability.    

The Veteran is not shown to have ankylosis or flail joint of the 
hip to warrant an evaluation under Diagnostic Codes 5250 or 5254.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 5254 (2010).  

The Board finds that an evaluation in excess of 50 percent is not 
available under Diagnostic Code 5255, where a maximum 30 percent 
evaluation is assignable for a marked knee or hip disability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).

The Board has considered whether an additional evaluation is 
assignable under Diagnostic Code 5275 for shortening of the bones 
of the lower extremity.  Under Diagnostic Code 5257, a 10 percent 
evaluation is assignable for shortening of the bones of the bones 
lower extremity to 1 1/4 inches to 2 inches (3.2 centimeters to 5.1 
centimeters).  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2010).  The Board notes, however, that in the 
present case, the Veteran is not shown to have shortening of the 
bones of the left lower extremity secondary to his left hip 
disability.  In that regard, VA treatment records and VA 
examinations show that the left leg was longer than this right.  
VA treatment records dated in September 2008 show that the left 
leg was 1.5 centimeters longer than the right.  The Veteran's 
December 2009 VA examination indicates that the Veteran's left 
leg was 1 inch or 2.5 centimeters longer than his right lower 
extremity.  

The Board is aware that separate disability ratings are available 
for scars that are poorly nourished, with repeated ulceration; 
are tender and painful on objective demonstration; or cause any 
limitation of function.  Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805.  The Veteran has a surgical scar on the left hip following 
his left total hip replacement surgery.  However, according to 
the December 2009 examination report, his scar was healed and 
nontender, an area of less than six square inches, with no other 
symptomatology.  Therefore, the Board finds that a separate 
rating is not warranted because the evidence does not show a scar 
that is poorly nourished, with repeated ulceration, is tender and 
painful on objective demonstration, or cause any limitation of 
function. 38 C.F.R. § 4.118.

Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements with regard to the severity of his left 
hip disability.  In this regard, the Veteran is competent to 
report on factual matters of which he had firsthand knowledge, 
e.g., experiencing pain and weakness; and the Board finds that 
the Veteran's reports have been credible.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has 
provided lay evidence and testimony with respect to pain in the 
left hip, limitation of motion, limitation of function, and 
descriptions of how his left hip disability affects his 
employability.  The Veteran is competent to provide such 
testimony, and the Board finds that the Veteran's statements are 
credible and his statements have been considered in his assigned 
ratings under Diagnostic Codes 5255 and 5054.  The Board notes, 
however, that with respect to the Rating Schedule, the criteria 
set forth therein generally require medical expertise where these 
types of findings are not readily observable by a lay person.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is 
shown to be a registered nurse, and thus, may be presumed to have 
some medical expertise.  However, where the rating criteria take 
into consideration specific clinical findings or measurements, 
the Board finds that the objective medical evidence, provided by 
the Veteran's treatment reports and VA examination reports, is 
more probative in this regard.  Accordingly, these records have 
been accorded greater probative weight in assessing the overall 
severity of the Veteran's disability in this case.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator.")  

Extraschedular Consideration

In adjudicating the claim for a higher rating, the Board has 
considered the potential application of other various provisions, 
including 38 C.F.R. § 3.321(b)(1), for exceptional cases where 
schedular evaluations are found to be inadequate.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating. First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left hip disability 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology as the Board has discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." In that 
regard, the record does not show that the Veteran has required 
frequent hospitalizations for his disability.  There is no 
competent and credible evidence in the record to indicate that 
his service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board notes that the Veteran is currently unemployed and is in 
receipt of a TDIU; however, this was based on the combination of 
impairments due to his multiple service-connected disabilities.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not show in this case is that his left hip 
disability has resulted in unusual disability or impairment that 
has rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

C.  Conclusion

Prior to December 19, 2006, the Board concludes that the evidence 
supports a 20 percent evaluation for avascular necrosis of the 
left hip.  From February 1, 2008, the Board concludes that the 
evidence supports a 70 percent evaluation for avascular necrosis 
of the left hip, status post left hip replacement.  	




ORDER

Prior to December 19, 2006, a 20 percent rating, but no more, is 
granted for avascular necrosis of the left hip subject to the law 
and regulations governing the payment of monetary benefits. 

From February 1, 2008, a 70 percent rating, but no more, is 
granted for avascular necrosis of the left hip, status post left 
hip replacement, subject to the law and regulations governing the 
payment of monetary benefits




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


